DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
The rejection under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection of claims 1 & 5 under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicants argued that MURAMATSU does not teach that a bit-map is associated with a basic code according to a basic form or a dynamic code according to the inflective form of the word, the bit-map is a code bit string indicating a compressed file in which both of the basic from and the inflective form of the word are included, and each bit of the bit-map indicating that the basic form or the inflective form of the word is included in each of compressed files. 
The examiner respectfully disagrees.
As shown in MURAMATSU’s FIG. 19, 
a bit-map is associated with a basic code according to a basic form or a dynamic code according to the inflective form of the word, e.g., a column of bit strings [000 001 010 011 100] associated with [c1] and [c2], wherein [c1] and [c2] are codes in accordance with “talk” and “talked” of the word “talk” as shown in FIG. 7 (MURAMATSU, FIG. 19 & ¶¶ 0145 & 0146),
the bit-map is a code bit string indicating a compressed file in which both of the basic from and the inflective form of the word are included, e.g., the column of bit strings [000 001 010 011 100] specifies a compressed row in which “talk” and “talked” of the word “talk” are included (MURAMATSU, FIG. 7 & ¶ 0044), and 
each bit of the bit-map indicating that the basic form or the inflective form of the word is included in each of compressed files, e.g., each of the column of bit strings [000 001 010 011 100] specifies that “talk” and “talked” of the word “talk” is included in each of compressed rows (MURAMATSU, FIG. 19 & ¶¶ 0145 & 0146).  
Applicants’ arguments with respect to the rejection of claims 8 & 9 under 35 USC § 103 have been fully considered but they are not persuasive. Claims 8 & 9 are unpatentable over MURAMATSU and KATAOKA for at least the reasons as noted with regard to claims 1 & 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As recited in claim 1, a bitmap is associated with either a basic code of a basic form OR a dynamic code of an inflective form of a word (i.e., a bit-map is associated with a basic code according to a basic form or a dynamic code according to the inflective form of the word). The claim further recites that (a) the bitmap is a code bit string in which BOTH the basic form and the inflective form are included (i.e., the bit-map is a code bit string indicating a compressed file in which both of the basic from and the inflective form of the word are included) and (b) each bit of the bitmap indicates that the basic form or the inflective form is in each of a plurality of compressed files (i.e., each bit of the bit-map indicating that the basic form or the inflective form of the word is included in each of compressed files).  
1.	It is unclear how a bitmap (i) is associated with either a basic code of a basic form OR a dynamic code of an inflective form of a word and (ii) is a code bit string in which BOTH the basic form and the inflective form are included;
2.	A code bit string indicates a SINGLE compressed file for both the basic form AND the inflective form (i.e., the bit-map is a code bit string indicating a compressed file in which both of the basic from and the inflective form of the word are include). It is unclear how the basic form OR the inflective form is included in each of A PLURALITY OF COMPRESSED FILES (i.e., each bit of the bit-map indicating that the basic form or the inflective form of the word is included in each of compressed files).

Claim 5 includes features analogous to claim 1. Claim 5 is rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURAMATSU et al. [US 2016/0006456 A1], hereinafter referred to as MURAMATSU. 

Regarding claims 1 & 5, MURAMATSU teaches a compression method and device. The compression method and device as taught in MURAMATSU reads on claims 1 & 5 as shown below.

CLAIMS 1 & 5
An encoding method comprising:


determining, by a processor, whether or not encoding target data is in an inflective form of a word registered in a static dictionary when encoding target data included in target sentence data is encoded; and



registering, by the processor in a case that the encoding target data is in the inflective form of the word, the encoding target data and a code assigned to the encoding target data in a dynamic dictionary in association with each other, wherein


a bit-map is associated with a basic code according to a basic from or a dynamic code according to the inflective form of the word, 



the bit-map is a code bit string indicating a compressed file in which both of the basic from and the inflective form of the word are included, and
each bit of the bit-map indicating that the basic form or the inflective form of the word is included in each of compressed files.

MURAMATSU et al.
A compression device comprising a processor configured to perform a method  comprising (MURAMATSU, ¶ 0009):
to compress a target character information such as “talked” in file F1, an inflected word, e.g., “talked” of a common word, e.g., “talk”, registered in a conversion 
target character information, e.g., “talked”, and associated compressed code, “c([c3])c(talk)”, are stored in a compression dictionary (MURAMATSU, ¶¶ 0096 & 0099), wherein the target character information is an inflected word, e.g., “talked”, corresponding to the common word, e.g., “talk”  (MURAMATSU, ¶ 0082),
a column of bit strings [000 001 010 011 100] associated with [c1] and [c2], wherein [c1] and [c2] are codes in accordance with “talk” and “talked” of the word “talk” as shown in FIG. 7 (MURAMATSU, FIG. 19 & ¶¶ 0145 & 0146),
the column of bit strings [000 001 010 011 100] specifies a compressed row in which “talk” and “talked” of the word “talk” are included (MURAMATSU, FIG. 7 & ¶ 0044), and
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being obvious over MURAMATSU et al. [US 2016/0006456 A1], hereinafter referred to as MURAMATSU, in view of KATAOKA et al. [US 2016/0171031 A1], hereinafter referred to as KATAOKA.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 8, MURAMTSU further discloses the step of determining a basic form and the change type of the word, e.g., common word and identifying symbol indicating inflective type of the common word registered in a conversion table as shown in FIG. 7 is determined by mapping (MURAMATSU, ¶¶ 0081 & 0082).
MURAMTSU does not explicitly teach the step of determining whether or not a dynamic code corresponding to the inflective form of the word is registered in a bit filter; when the dynamic code is registered in the dynamic dictionary and in the bit filter, acquiring the dynamic code corresponding to the inflective form of the word from the bit filter and writing the dynamic code acquired in a compressed file.

determining whether or not a dynamic code corresponding to the inflective form of the word is registered in a bit filter, e.g., a dynamic code corresponding to an inflective form of a word such as “was” as in FIG. 1 in a bit filter is determined (KATAOKA, ¶¶ 0039 & 0040);
when the dynamic code is registered in the dynamic dictionary and in the bit filter, acquiring the dynamic code corresponding to the inflective form of the word from the bit filter and writing the dynamic code acquired in a compressed file, e.g., the dynamic code corresponding to the inflective form of the word, e.g., “was”, is obtained and output to a compressed file (KATAOKA, ¶ 0040).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KATAOKA into MURAMTSU in order to manage the compress process.

Regarding claim 9, KATAOKA further discloses that when the dynamic code is not registered in the bit filter, acquiring the dynamic code from the dynamic dictionary, and registering the dynamic code acquired from the dynamic dictionary and the basic form of the word in the bit filter in association with each other (KATAOKA, ¶ 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 23, 2021